DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/2/2019 is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 16786302. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover similar subject matter as outlined below.  All subsequent are also rejected due to dependency.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of Pending Application ‘100
Claim 1 of Co-pending Application ‘302
A magnetic field detection device comprising: a magnetic field detection element having a sensitivity axis in a first direction; 
A magnetic field detection device comprising: a magnetism detection element having a sensitivity axis along a first direction; 
a modulator configured to apply, to the magnetic field detection element, 
a modulator configured to impart 
a stress oscillating at a first frequency and including a component in a second direction, the second direction being orthogonal to the first direction; 

and a demodulator configured to demodulate an output signal having the first frequency and outputted from the magnetic field detection element, 
and a demodulator configured to demodulate an output signal received from the magnetism detection element the output signal having the first frequency.
and detect, an intensity of a measurement magnetic field to be received by the magnetic field detection element.
and to detect an intensity of a measurement target magnetic field exerted on the magnetism detection element 
on a basis of an amplitude of the output signal,
on a basis of an amplitude of the output signal,


Claim 12 of Pending Application ‘100
Claim 12 of Co-pending Application ‘302
A method of detecting a magnetic field, the method comprising: applying, to a magnetic 



and detecting, an intensity of a measurement magnetic field to be received by the magnetic field detection element.
and detecting an intensity of a measurement target magnetic field exerted on the magnetism detection element 
on a basis of an amplitude of an output signal having the first frequency and outputted from the magnetic field detection element,
on a basis of an amplitude of an output signal outputted from the magnetism detection element and having the first frequency.


Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16699961. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover similar subject matter as outlined below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of Pending Application ‘100
Claim 1 of Co-pending Application ‘961
A magnetic field detection device comprising: a magnetic field detection element having a sensitivity axis in a first direction; 
A magnetic field detection device comprising: a magnetic field detection element having a sensitivity axis in a first direction; 

a modulation coil configured to apply, to the magnetic field detection element, 
a stress oscillating at a first frequency and including a component in a second direction, the second direction being orthogonal to the first direction; 
an 
and a demodulator configured to demodulate an output signal having the first frequency and outputted from the magnetic field detection element, 
and a demodulator configured to demodulate an output signal having the first frequency and outputted from the magnetic field detection element, 
and detect, an intensity of a measurement magnetic field to be received by the magnetic field detection element.
and detect, an intensity of a measurement magnetic field to be received by the magnetic field detection element.
on a basis of an amplitude of the output signal,
on a basis of an amplitude of the output signal,


Claim 12 of Pending Application ‘100
Claim 10 of Co-pending Application ‘961
A method of detecting a magnetic field, the method comprising: applying, to a magnetic field detection element having a sensitivity axis in a first direction, 
A method of detecting a magnetic field, the method comprising: applying, to a magnetic field detection element having a sensitivity axis in a first direction, 
a stress oscillating at a first frequency and including a component in a second direction, 


and detecting, an intensity of a measurement magnetic field to be received by the magnetic field detection element.
on a basis of an amplitude of an output signal having the first frequency and outputted from the magnetic field detection element,
on a basis of an amplitude of an output signal having the first frequency and outputted from the magnetic field detection element,



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorenson et al. (US 10175307), hereinafter ‘Sorenson’.

Regarding Claims 1 and 12, Sorenson teaches a magnetic field detection device comprising: a magnetic field detection element (Fig. 1, magnetometer 8; Fig. 2, 14a-14b) having a sensitivity (Fig. 1b, magnet field component direction of B along plate 10); a modulator (Fig. 1a) configured to apply, to the magnetic field detection element, a stress oscillating at a first frequency (Col. 3, Lines 48-55) and including a component in a second direction (Col. 3, Lines 48-55 Lorentz force includes component in second direction), the second direction being orthogonal to the first direction (Col. 3, Lines 48-55 Lorentz force includes component in second direction orthogonal to first; Fig. 1a, showing arrows of orthogonal component); and a demodulator (Fig. 4, 20 and 30-34) configured to demodulate an output signal having the first frequency and outputted from the magnetic field detection element (Col. 5, Line 53-Col. 6, Line 12; Fig. 4; Col. 7, Line 58-Col. 8 Line 4), and detect, on a basis of an amplitude of the output signal (Col. 5, Line 53-Col. 6, Line 12 discloses 20 acts as phase detector; Fig. 4, 20 and 30-34 Col. 7, Line 58-Col. 8 Line 4), an intensity of a measurement magnetic field to be received by the magnetic field detection element (Col. 5, Line 53-Col. 6, Line 12 discloses 20 acts as phase detector and scales frequency of magnetometer 8; Fig. 2).

Regarding Claim 4, Sorenson further teaches wherein the demodulator (Fig. 4, 20 and 30-34) includes a high-pass filter (Fig. 4, 34) configured to pass a frequency component that is at a frequency higher than or equal to a second frequency, the second frequency being lower than the first frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US 10175307), hereinafter ‘Sorenson’ as applied to claim 4 above, and further in view of Fujii et al. (US 5627318), hereinafter ‘Fujii’.

Regarding Claim 8, Sorenson discloses the device according to claim 4 above however Sorenson fails to disclose wherein the demodulator further includes a sample-and-hold circuit.
Fujii teaches a detection device of two electrodes with a force acting on the device including a demodulation circuit comprising a sample-and-hold circuit for the benefit of processing an output signal with high single to noise to be proportional and deemphasized therefore the signal to noise ratio is improved (Col. 9, Lines 44-61; Col. 11, Lines 20-45).
Therefore it would have been obvious to one having ordinary skill in the art at the time of then invention to combine and provide the demodulator further includes a sample-and-hold circuit for the benefit of processing an output signal with high single to noise to be proportional and deemphasized therefore the signal to noise ratio of the signal is improved as taught by Fujii in Col. 9, Lines 44-61; Col. 11, Lines 20-45.

Allowable Subject Matter
Claims 2, 3, 5-7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, the closest prior art fails to disclose “wherein the modulator includes a deformation section including a first base and a first electrode, the first base exhibiting an elasticity, the first electrode being provided on the first base, and a fixing section including a second base and a second electrode, the second base exhibiting a rigidity higher than a rigidity of the first base, the second electrode being provided on the second base and being separated away from and facing the first electrode, the magnetic field detection element is provided on the deformation section and is electrically insulated from the first electrode, and an electrostatic force is configured to be generated between the deformation section and the fixing section by an alternating current voltage being applied to the first electrode and the second electrode” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 3, the closest prior art fails to disclose “wherein the modulator includes a first electrode, a second electrode, and a piezoelectric member, the piezoelectric member being provided between the first electrode and the second electrode, the magnetic field detection element is provided on the modulator and is electrically insulated from the first electrode and from the second electrode, and the piezoelectric member is configured to be deformed by an alternating current voltage being applied to the first electrode and the second electrode” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.
Regarding Claim 5, the closest prior art fails to disclose “wherein the demodulator further includes a phase detection circuit that refers to a square wave and thereby outputs a phase 
Regarding Claim 8, the closest prior art fails to disclose “wherein the demodulator further includes a sample-and-hold circuit” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art, and overcoming the Double Patenting Rejection above.  All subsequent claims are also allowable due to dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20150168503) teaches a magnetic field detection unit which includes a substrate, a piezoelectric driving body formed on the substrate, and a magnetostrictive layer stacked on one portion of the piezoelectric driving body and is vibrated at a vibration frequency changed from a natural frequency in proportion to a magnitude of an external magnetic field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALESA ALLGOOD/Primary Examiner, Art Unit 2868